DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 01/11/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
3.	In view of the Applicant’s amendments and arguments, previously withdrawn Claims 11-14 have now been rejoined and subject to Examination.

4.	Claims 1, 4-14, and 19-32 are pending.  No claims have been withdrawn from consideration.

Response to Amendment
5.	The rejection Claim 2 under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0212570 A1) in view of Koyama et al. (US 2013/0009147 A1) as set forth in the Non-Final Rejection filed 10/114/20 is overcome by the cancellation of the claim.

6.	The rejection Claims 1, 4, 19, 20, and 24-26 under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0212570 A1) in view of Koyama et al. (US 2013/0009147 A1) as set forth in the Non-Final Rejection filed 10/114/20 is withdrawn in view of the Applicant’s arguments.

7.	The rejection Claims 5-10 and 21-23 under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0212570 A1) in view of Koyama et al. (US 2013/0009147 A1) and Ishihara et al. (US 2003/0048072 A1) as set forth in the Non-Final Rejection filed 10/114/20 is withdrawn in view of the Applicant’s arguments.

Allowable Subject Matter
8.	Claims 1, 4-14, and 19-32 are allowed.
	The closest prior art is provided by Yamazaki et al. (US 2011/0212570 A1), which discloses an oxide semiconductor layer of a semiconductor device (i.e., “an element which functions by utilizing semiconductor characteristics”) ([0001], [0012]).  The oxide semiconductor layer is purified via heat treatment after deposition of the layer without generating oxygen deficiency ([0013]-[0015]).  The oxide semiconductor layer is amorphous and includes an In-Ga-Zn-O based oxide semiconductor; silicon oxide is “contained in the oxide semiconductor film” during heat treatment to suppress crystallization, resulting in an oxide semiconductor layer of an “amorphous state” ([0066]).  The thickness of the oxide semiconductor layer is 5-200 nm and is formed by sputtering method.  However, it is the position of the Office that neither Yamazaki et al. singly nor in further combination with any other prior art provides sufficient motivation to produce the Applicant’s thin film of metal oxide, particularly in regards to the Zn-Si atomic ratio in combination with the content of the one or more other metal components (in terms of oxide) with respect to the presence of ZnO and SiO2.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.